DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements filed 6/29/2020, 7/1/2020 and 10/22/2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the striked-out references on each of the IDSes have not been considered because a complete copy of each of these references has not been provided – for CN 1204242 A and CN 101052434 A of the 6/29/2020 IDS, the Drawings have not been provided; for RU 2014131467 A of the 7/1/2020 IDS, only the Abstract and Claims have been provided; for the NPL of Patel SR et al., Patel S et al., Pedan et al. and Soni et al. of the 10/22/2020 IDS, only the Abstracts have been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “the lateral opening” on line 2 lacks proper antecedent basis. It is unclear if (1) claim 22 is intended to recite “a lateral opening” instead of “the lateral opening” or (2) claim 22 is intended to recite dependence on claim 21 which introduces “a lateral opening”. For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to replace the number “19” in line 1 with the number “21”.

Allowable Subject Matter
Claims 19-21 and 23-38 are allowed. Claim 22 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. Each of independent claims 19, 36 and 38 require at least a method of administering a therapeutic agent to an eye including (a) inserting a flexible cannula between the sclera and choroid of the eye, (b) advancing a needle having a preformed curve relative to the cannula, thereby penetrating the choroid with a distal tip of the needle, wherein the curve guides the needle toward a targeted region of the choroid, and (c) administering the therapeutic agent to a region between the choroid and the retina via the needle. This method could not be found or was not suggested in the prior art of record. 
The closest prior art of record is: PG PUB 2004/0039253 to Peyman et al. and PG PUB 2015/0164687 to Kashani et al. Peyman discloses the steps of (a) inserting a cannula 37 (Fig 1) into the eye (as seen in Fig 2), (b) advancing a needle 35 (Fig 1) having a preformed curve relative to the cannula (as seen in Fig 1, the needle has a circular cross-section and thus its outer surface is “preformed curve”), thereby penetrating the choroid with a distal tip of the needle (Para 38 and in view of Fig 2 since the tip of the needle 35 eventually reaches the subretinal space 25), wherein the curve guides the needle toward a targeted region of the choroid (Para 38), and (c) administering the therapeutic agent to a region between the choroid and the retina via the needle (Para 29), but does not disclose that the cannula is flexible or is inserted between the sclera and the choroid; additionally, Peyman teaches away from the cannula being flexible (Para 34) and a method involving delivering an inner member to a space between the choroid and the retina (like in Peyman) when an outer member is between the sclera and the choroid could not be found elsewhere in the prior art of record and it would not have been obvious to modify the Peyman method to include such a placement of the flexible cannula absent a teaching to do so. Kashani discloses the steps of (a) inserting a flexible cannula 802 (Fig 8A,8B) between the sclera and choroid of the eye (as described in Para 47, the flexible cannula 802 enters the eye “through sclera” and traverses the vitreous chamber 112 before reaching the retina 202, thus at least part of it resides between the sclera and the choroid), (b) advancing a needle 808 (Fig 8A,8B) having a preformed curve (as seen in Fig 8B, Para 45) relative to the cannula (Para 45,46), and (c) administering the therapeutic agent to a region 204 (Fig 6A, “subretinal space”) between the choroid and the retina via the needle (Para 26), but does not disclose that the distal tip of the needle penetrates the choroid (although a more proximal portion of the needle penetrates the choroid when it enters the eye through the sclera) or that the curve of the needle guides the needle toward a targeted region of the choroid; additionally, it would not have been obvious to modify Kashani to teach these steps as the needle in Kashani approaches the retina from its radially inward facing side while the choroid resides on the retina’s radially outward facing side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783